EXHIBIT 10.39

1065 Avenue of the Americas

 

[g201602252236279004113.jpg]

15th Floor

 

New York. NY 10018

 

212-944-7755 phone

 

800 905-9322 phone

 

855 737-4527   fax

 

Seamless.com

 

 

May 16, 2012

 

Margo Drucker

 

 

Dear Maggie:

 

It is my pleasure to extend to you an offer of employment with Seamless North
America, LLC ("Seamless"). We believe that your particular experience and
background will serve you and Seamless well. The purpose of this letter is to
confirm the specific details associated with your employment.

 

Enclosed are the following:

 

 

•

An Offer Detail Summary highlighting the specifics  of your employment
arrangements; and

 

 

 

•

Two copies of an Agreement Relating to Employment and Post-Employment
Competition (the "Employment  Agreement"); and

 

 

 

•

Option Agreement  (This is a draft and remains subject to final Board approval)

 

 

Your execution and delivery of the Employment Agreement is a condition to your
employment with Seamless. We ask that you please sign the Offer Detail Summary &
one copy of the Employment Agreement, and return them in the enclosed envelope
to Randi Jakubowitz, 1065 Avenue of the Americas, 15th floor, New York, NY 10018
along with a signed copy of this Letter with the Offer Detail Summary attached
by the Offer Letter expiration date set forth below.

 

In conformance with the Immigration Reform and Control Act of 1986, Seamless
requires proof of your identity and employment authorization. In addition, this
job offer is contingent on the successful completion of a background check.

 

We are very excited about the future of Seamless and look forward to you joining
us. If you have any questions, please do not hesitate to call.

 

Sincerely,

 

/s/ Jonathan Zabusky

 

Jonathan Zabusky

Chief Executive Officer

Seamless North America, LLC

 

 

 

 

 

 

--------------------------------------------------------------------------------

1065 Avenue of the Americas

 

[g201602252236279004113.jpg]

15th Floor

 

New York. NY 10018

 

212-944-7755 phone

 

800 905-9322 phone

 

855 737-4527   fax

 

Seamless.com

 

 

 

 

 

Please sign and date below acknowledging that you have received this letter and
accepted our offer. Your offer will expire as of May 21, 2012.

 

 

Accept:

Margo Drucker

 

 

(Please Print Name)

 

/s/ Margo Drucker

 

9/7/12

(Please Sign Name)

 

Date

 

 

 

 

 

Enclosures:

 

 

•

Offer  Detail Summary

 

•

Seamless North America. LLC Agreement Relating to Employment and Post-Employment
Competition

 

•

Option Agreement (This is a draft and remains subject to final Board approval)

 

 



 

--------------------------------------------------------------------------------

1065 Avenue of the Americas

 

[g201602252236279004113.jpg]

15th Floor

 

New York. NY 10018

 

212-944-7755 phone

 

800 905-9322 phone

 

855 737-4527   fax

 

Seamless.com

 

 

Margo Drucker

Offer Detail Summary

May 16, 2012

 

Title:

Vice President & General Counsel Seamless North America, LLC (“Seamless”)

 

Location:

New York, New York

 

Reporting directly to:

Jonathan Zabusky, Chief Executive Officer

This reporting structure will be reviewed and may be modified once a Chief
Financial Officer joins Seamless. This change would be at the discretion of the
CEO.

 

Base Salary:

$240,000.00

 

Start Date:

June 25, 2012

 

Bonus:

For Fiscal Year 2012:

You will be eligible to receive a prorated discretionary bonus for your
employment with Seamless for the remainder of Fiscal Year 2012. Your target will
be 30% of your base salary and this will be prorated on your start date with
Seamless.

 

For Fiscal Year 2013:

The board of directors of Seamless (the 'Board") has adopted a Seamless bonus
plan (the "Bonus Plan") that you will be eligible to participate in for Fiscal
Year 2013. The amount of your bonus under the Bonus Plan will be determined on
the basis of both the performance of Seamless and your performance measured
against certain annual financial and non-financial goals, objectives and
achievements. Your Fiscal Year 2013 bonus target will be 30% of your base
salary.

 

Seamless agrees that during your employment, for bonus years following Fiscal
Year 2013, your annualized bonus target shall not be less than $72,000

 

Signing Bonus:

You will receive a one-time sign-on bonus of $12,500 minus applicable taxes to
be paid to you with your Fiscal Year 2012 bonus in December 2012. In the event
that you terminate employment with Seamless within 1 year of your anniversary
date, you will repay, in full, the signing bonus back to Seamless.

 

Benefits:

As a salaried employee, you will be eligible for wide range of benefit plans,
including Medical, Dental, Vision and Retirement. After your hire, you will
receive an enrollment package detailing eligibility, terms and enrollment
instructions.

 

Vacation:

You will be entitled to 4 weeks vacation subject to the terms of the Seamless
vacation policy.

 

 

--------------------------------------------------------------------------------

1065 Avenue of the Americas

 

[g201602252236279004113.jpg]

15th Floor

 

New York. NY 10018

 

212-944-7755 phone

 

800 905-9322 phone

 

855 737-4527   fax

 

Seamless.com

 

 

Equity Compensation:

The Board has adopted the Seamless North America 2011 Equity Incentive Plan (the
"Equity Plan") to, among other things, increase employees' personal interest in
Seamless' growth typically through the granting of equity interest options. I
will be recommending that the Board grant you, under and pursuant to the terms
of the Equity Plan an option to purchase such number of Seamless common units
that is equal to 0.25% of Seamless' equity interests on a fully-diluted basis.
25% of the units subject to the option will vest on the first anniversary of
your grant date, which first vesting date is typically no later than one year
following the  first day of the month after you join Seamless, with the
remaining 75% vesting in 36 equal monthly installments over the three year
period following the first vesting date. Your grant will be subject to all of
the terms of the Equity Plan as well as the terms of the agreement governing the
grant.

 

 

This offer letter, along with the Agreement Relating to Employment and
Post-Employment Competition referred to in the offer letter, sets forth the
entire understanding of the parties with respect to all aspects of the offer of
your employment with Seamless. Any and all previous agreements or understandings
between or among the parties regarding the subject matter hereof, whether
written or oral are superseded by this offer letter and the Agreement Relating
to Employment and Post-Employment Competition.

 

--------------------------------------------------------------------------------

 

SEAMLESS NORTH AMERICA, LLC

AGREEMENT RELATING TO EMPLOYMENT AND POST-EMPLOYMENT COMPETITION

 

 

This Agreement is between Margo Drucker ("Employee") and SEAMLESS NORTH AMERICA,
LLC ("SEAMLESS").

RECITALS

WHEREAS, SEAMLESS is a leading provider of online food and catering ordering
services and related services to business and industry, private and public
institutions, and the general public;

WHEREAS, SEAMLESS has a proprietary interest in its business and financial plans
and systems, methods of operation and other secret and confidential information,
knowledge and data ("Proprietary Information”) which includes, but is not
limited to, all confidential, proprietary or non-public information, ideas and
concepts; annual and strategic business plans; financial plans, reports and
systems including profit and loss statements, sales, accounting forms and
procedures and other information regarding costs, pricing and the financial
condition of SEAMLESS and its business segments and groups; management
development reviews, including information regarding the capabilities and
experience of SEAMLESS employees; intellectual property, including patents,
inventions, discoveries, research and development, compounds, recipes, formulae,
reports, protocols, computer software and databases; information regarding
SEAMLESS's relationships with its clients, customers, and suppliers and
prospective clients, partners, customers and suppliers; policy and procedure
manuals, information regarding materials and documents in any form or medium
(including oral, written, tangible, intangible, or electronic) concerning any of
the above, or any past, current or future business activities of SEAMLESS that
is not publicly available; compensation, recruiting and training, and human
resource policies and procedures; and data compilations, research, reports,
structures, compounds, techniques, methods, processes, know-how;

WHEREAS, all such Proprietary Information is developed at great expense to
SEAMLESS and is considered by SEAMLESS to be confidential trade secrets;

WHEREAS, Employee, as a senior manager, will have access to SEAMLESS's
Proprietary Information, directly in the course of Employee's employment, and
indirectly through interaction with and presentations by other senior managers,
key employees, board members or other key advisors of SEAMLESS or its
affiliates;

WHEREAS, SEAMLESS will introduce Employee to SEAMLESS clients, customers,
suppliers

1

 

--------------------------------------------------------------------------------

 

and others, and will encourage, and provide resources for, Employee to develop
personal relationships with SEAMLESS's clients, customers, suppliers and others;

WHEREAS, SEAMLESS will provide specialized training and skills to Employee in
connection with the performance of Employee's duties at SEAMLESS which training
involves the disclosure by SEAMLESS to Employee of Proprietary Information; and

WHEREAS, SEAMLESS will be vulnerable to unfair post-employment competition by
Employee because Employee will have access to and knowledge of SEAMLESS's
Proprietary Information, will have a personal relationship with SEAMLESS's
clients, customers suppliers and others, and will generate good will which
Employee acknowledges belongs to SEAMLESS;

NOW, THEREFORE, in consideration of Employee's initial and continued employment
with SEAMLESS, the opportunity to receive equity-based grants with respect to
SEAMLESS, the severance and other post-employment benefits provided for herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Employee agrees to enter into this Agreement with
SEAMLESS as a condition of Employee's initial and continued employment pursuant
to which SEAMLESS will limit Employee' s right to compete against SEAMLESS
during and following termination of employment on the terms set forth in this
Agreement. Intending to be legally bound, the parties agree as follows:

 

ARTICLE 1. NON-DISCLOSURE AND NON-DISPARAGEMENT: Employee shall not, during or
after termination of employment, directly or indirectly, in any manner utilize
or disclose to any person, firm, corporation, association or other entity,
except where required by law, any Proprietary Information which is not generally
known to the public, or has not otherwise been disclosed or recognized as
standard practice in the industries in which SEAMLESS is engaged. Both parties
hereto shall, during and after termination of employment, refrain from making
any statements or comments of a defamatory or disparaging nature to any third
party regarding (i) the other party and (ii) with respect to Seamless only,
Seamless' affiliates and the respective officers, directors, personnel, policies
or products of Seamless and its affiliates, in all instances, other than to
comply with law.

 

ARTICLE 2. NON COMPETITION:

 

A.

Subject to Article 2. B. below, Employee, during Employee's period of employment
with SEAMLESS, and for a period of six months following the voluntary or
involuntary termination of employment, shall not, without SEAMLESS's written
permission, which shall be granted or denied in SEAMLESS's sole discretion,
directly or indirectly, associate with (including, but not limited to,
association as a sole proprietor, owner, employer, partner, principal, investor,
joint venture, shareholder, associate, employee, member, consultant, contractor
or otherwise), or acquire or maintain ownership interest in, any Business

 

2

 

--------------------------------------------------------------------------------

 

 

which is competitive with that conducted by or developed for later
implementation by SEAMLESS at any time during the term of Employee's employment.
For purposes of this Agreement, "Business" shall be defined as a person,
corporation, firm, LLC, partnership, joint venture or other entity. Nothing in
the foregoing shall prevent Employee from investing in a Business that is or
becomes publicly traded, if Employee's ownership is as a passive investor of
less than 1% of the outstanding publicly traded stock of the Business. 

 

 

B.

The provision set forth in Article 2.A above shall apply to full extent
permitted by law (i) in all fifty states, and (ii) in each foreign country,
possession or territory in which SEAMLESS may be engaged in, or have plans to
engage in, business (x) during Employee's period of employment, or (y) in the
case of a termination of employment, as of the effective date of such
termination or at any time during the twenty-four month period prior thereto.

 

C.

Employee acknowledges that these restrictions are reasonable and necessary to
protect the business interests of SEAMLESS, and that enforcement of the
provisions set forth in this Article 2 will not unnecessarily or unreasonably
impair Employee's ability to obtain other employment following the termination
(voluntary or involuntary) of Employee’s employment with SEAMLESS. Further,
Employee acknowledges that the provisions set forth in this Article 2 shall
apply if Employee's employment is involuntarily terminated by SEAMLESS for
Cause; as a result of the elimination of employee's position; for
performance-related issues; or for any other reason or no reason at all.

 

ARTICLE 3. NON-SOLICITATION: During the period of Employee’s employment with
SEAMLESS and for a period of two years following the termination of Employee's
employment, regardless of the reason for termination, Employee shall not,
directly or indirectly: (i) induce or encourage any employee of SEAMLESS to
leave the employ of SEAMLESS, (ii) hire any individual who was an employee of
SEAMLESS as of the date of Employee's termination of employment or within a six
month period prior to such date, or (iii) induce or encourage any customer,
client, supplier or other business relation of SEAMLESS to cease or reduce doing
business with SEAMLESS or in any way interfere with the relationship between any
such customer, client, supplier or other business relation and SEAMLESS;
provided, however, that the forgoing shall not prohibit Employee from hiring for
employment a SEAMLESS employee who responds to a general advertisement of
employment that is not targeted specifically at SEAMLESS  employees.

 

ARTICLE 4. DISCOVERIES AND WORKS: Employee hereby irrevocably assigns,
transfers, and conveys to SEAMLESS to the maximum extent permitted by applicable
law Employee's right, title and interest now or hereinafter acquired, in and to
all Discoveries and Works (as defined below) created, invented, designed,
developed, improved or contributed to by Employee, either alone or jointly with
others, while employed by SEAMLESS and within the scope of Employee' s
employment and/or with the use of SEAMLESS's resources.

3

 

--------------------------------------------------------------------------------

 

The terms "Discoveries and Works" include all works of authorship, inventions,
intellectual property, materials, documents, or other work product (including,
without limitation, Proprietary Information, patents and patent applications,
patentable inventions, research, reports, software, code, databases, systems,
applications, presentations, textual works, graphics and audiovisual materials).
Employee shall have the burden of proving that any materials or works created,
invented, designed, developed, contributed to or improved by Employee that are
implicated by or relevant to employment by SEAMLESS are not implicated by this
provision. Employee agrees to (i) keep accurate records and promptly notify,
make full disclosure to, and execute and deliver any documents and to take any
further actions reasonably requested by SEAMLESS to assist it in validating,
effectuating, maintaining, protecting, enforcing, perfecting, recording,
patenting or registering any of its rights hereunder, provided that SEAMLESS
shall be responsible for any out-of-pocket costs reasonably incurred by Employee
in connection with any such further actions requested by SEAMLESS under this
clause (i), and (ii) renounce any and all claims, including, without limitation,
claims of ownership and royalty with respect to al) Discoveries and Works and
all other property owned or licensed by SEAMLESS. Any Discoveries and Works
that, within six months after the termination of Employee's employment with
SEAMLESS, are made, disclosed, reduced to a tangible or written form or
description, or are reduced to practice by Employee and which pertain to the
business carried on or products or services being sold or developed by SEAMLESS
at the time of such termination shall, as between Employee and SEAMLESS, be
presumed to have been made during such employment with SEAMLESS. Employee
acknowledges that, to the fullest extent permitted by law, all Discoveries and
Works shall be deemed "works made for hire" under the Copyright Act of 1976, as
amended, 17 U.S.C. Section 101. Employee hereby grants SEAMLESS a perpetual,
nonexclusive, royalty-free, worldwide, assignable, sublicensable license under
all rights and intellectual property rights (including patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) in any Works and Discoveries, for all purposes in connection with
SEAMLESS's current and future business, that Employee has created, invented,
designed, developed, improved or contributed to prior to Employee’s employment
with SEAMLESS that are relevant to or implicated by such employment ("Prior
Works"). Any Prior Works are disclosed by Employee in Schedule 1.

ARTICLE S. REMEDIES: Employee acknowledges that in the event of any material
violation by Employee of the provisions set forth in Articles 1, 2, 3 or 4
above, SEAMLESS will sustain serious, irreparable and substantial harm to its
business, the extent of which will be difficult to determine and impossible to
fully remedy by an action at law for money damages. Accordingly, Employee agrees
that, in the event of such material violation or threatened material violation
by Employee, SEAMLESS shall be entitled to an injunction before trial before any
court of competent jurisdiction as a matter of course upon the posting of not
more than a nominal bond, in addition to all such other legal and equitable
remedies as may be available to SEAMLESS. If SEAMLESS is required to enforce the
provisions set forth in Articles 2 and 3 above by seeking an injunction,
Employee agrees that the relevant time periods set forth in Articles 2 and 3
shall commence with the entry of the injunction. Employee further agrees that,
in the event any of the provisions of this Agreement are determined by a court
of competent jurisdiction to be invalid, illegal, or for any reason
unenforceable as written, such court shall substitute a valid provision which
most closely approximates the intent and purpose of the invalid provision and
which would be

4

 

--------------------------------------------------------------------------------

 

enforceable to the maximum extent permitted by law.

 

ARTICLE 6. POST-EMPLOYMENT BENEFITS:

 

A.

If Employee's employment is terminated by SEAMLESS for any reason other than
Cause, Employee shall be entitled to the following post-employment benefits:

 

1.

Severance Pay: Employee shall receive severance payments equivalent to
Employee's weekly base salary as of the effective date of termination for 26
weeks. Subject to Article 6.E., severance payments shall commence with the
Employee's effective date of termination and shall be made in accordance with
SEAMLESS's normal payroll cycle. The period during which Employee receives
severance payments shall be referred to as the "Severance Pay Period." In
addition, if Employee's employment is terminated by SEAMLESS for any reason
other than Cause prior to June 25, 2013, Employee's severance shall include an
additional payment equal to Employee's target bonus reduced on a pro-rata basis
for the number of days following the date of termination that remain in the
bonus year in which the termination occurred; provided, that each of the target
bonus and the number of days referred to in this calculation shall be adjusted
for any applicable proration with respect to bonus year 2012.

 

2.

Other Post-Employment Benefits

 

(a)

Basic Group medical insurance coverage shall continue under then prevailing
terms during the Severance Pay Period; provided, however, that if Employee
becomes employed by a new employer during that period, continuing coverage from
SEAMLESS will become secondary to any coverage afforded by the new employer.
Employee's share of the premiums will be deducted from Employee's severance
payments. Basic Group medical coverage provided during such period shall be
applied against SEAMLESS's obligation to continue group medical coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA"). Upon
termination of basic group medical coverage, Employee may convert such coverage
to an individual policy to the extent allowable under the terms of the plan
providing such coverage.

 

(b)

Employee's eligibility to participate in all other benefit and compensation
plans, including, but not limited to bonus plans, life insurance, long term
disability, any nonqualified plans and any equity-based plans, shall terminate
as of the effective date of Employee's termination unless provided otherwise
under the terms of a particular plan.

 

B.

Termination for "Cause'' shall be defined as termination of employment due to
Employee's: (i) commission of a felony or a crime of moral turpitude; (ii)
commission of a willful and material act of dishonesty involving the Company;
(iii) breach of the Company's Business Conduct Policy (as adopted or

5

 

--------------------------------------------------------------------------------

 

 

amended from time to time); or (iv) willful misconduct that causes material harm
to the Company or its business reputation. 

 

C.

If Employee is terminated by SEAMLESS for reasons other than Cause, Employee
will receive the severance payments and other post-employment benefits set forth
above during the Severance Pay Period even if Employee commences other
employment during such period, provided such employment does not violate the
terms of Article 2.

 

D.

In addition to the remedies set forth in Article 5, SEAMLESS reserves the right
to terminate all severance payments and other post-employment benefits if
Employee materially violates the covenants set forth in Articles I, 2, 3 or 4
above.

 

E.

Employee' s receipt of severance and other post-employment benefits under this
Agreement is contingent on (i) Employee's execution of a release in a form
reasonably acceptable to SEAMLESS, except that such release shall not include
any claims by Employee to enforce Employee's rights under, or with respect to,
this Agreement or any SEAMLESS benefit plan pursuant to its terms, and (ii) the
expiration of the applicable Age Discrimination in Employment Act revocation
period without such release being revoked by Employee. For the avoidance of
doubt, notwithstanding anything else contained in this Article 6 to the
contrary, SEAMLESS may choose not to commence (or may choose to discontinue)
providing any payment or benefit hereunder unless and until Employee executes
and delivers, without revocation, the foregoing release within 60 clays
following Employee's termination of employment; provided, however, that subject
to receipt of such executed release, SEAMLESS shall commence providing such
payments and benefits within 75 days following the date of termination of
Employee's employment; provided, further, that if the 60 day release
consideration period (and any permitted revocation period thereafter, if
applicable) as described above begins in one calendar year and ends in a second
calendar year, then any payment or benefit hereunder shall not commence until
the second of such two calendar years (regardless of whether Employee delivers
the required release in the first calendar year or in the second calendar year).

 

ARTICLE 7. TERM OF EMPLOYMENT:  Employee acknowledges that SEAMLESS has the
right to terminate Employee's employment at any time for any reason whatsoever,
provided, however, that any termination by SEAMLESS for reasons other than Cause
shall result in the severance and the post-employment benefits described in
Article 6 above, to become due in accordance with the terms of this Agreement
subject to the conditions set forth in this Agreement. Employee further
acknowledges that the severance payments made and other benefits provided by
SEAMLESS are in full satisfaction of any obligations SEAMLESS may have resulting
from SEAMLESS's exercise of its right to terminate Employee's employment, except
for those obligations which are intended to survive termination such as the
payments to be made pursuant to retirement plans, deferred compensation plans
and conversion of insurance.

ARTICLE  8. MISCELLANEOUS:

6

 

--------------------------------------------------------------------------------

 

 

A.

As used throughout this Agreement, SEAMLESS includes SEAMLESS NORTH AMERJCA, LLC
and its subsidiaries and affiliates (including, without limitation, ARAMARK.
CORPORATION, for so long as ARAMARK CORPORATION owns greater than 50% of the
outstanding equity interests of SEAMLESS NORTII AMERICA, LLC) or any
corporation, joint venture, or other entity in which SEAMLESS NORTH AMERICA, LLC
or its subsidiaries or affiliates have an equity interest in excess of ten
percent (10%). 

 

B.

This Agreement shall supersede and substitute for any previous post-employment
or severance agreement between Employee and SEAMLESS.

 

C.

If Employee's employment with SEAMLESS terminates solely by reason of a transfer
of stock or assets of, or a merger or other disposition of, a subsidiary of
SEAMLESS (whether direct or indirect), such termination shall not be deemed a
termination of employment by SEAMLESS for purposes of this Agreement, provided
that SEAMLESS and the subsequent employer (or the transferee, purchasing entity
or other appropriate entity in the applicable transaction) agree in writing that
such subsequent employer shall expressly assume and agree to perform this
Agreement in the same manner and to the same extent that SEAMLESS would be
required to perform it if no such transaction had taken place. Employee
acknowledges and agrees that SEAMLESS may assign this Agreement and SEAMLESS's
rights hereunder, and particularly Articles 1, 2, 3 and 4, in its sole
discretion and without advance approval by Employee. In such case, Employee
agrees that SEAMLESS may assign this Agreement and all references to "SEAMLESS"
contained in this Agreement shall thereafter be deemed to refer to the
subsequent employer.

 

D.

Employee shall not be required to mitigate damages or the amount of any payment
provided for under this Agreement by seeking other employment or otherwise.

 

 

E.

In the event any one or more of the provisions of this Agreement shall be or
become invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions of this Agreement shall not be
affected thereby.

 

F.

In the event that it is reasonably determined by SEAMLESS that, as a result of
the deferred compensation tax rules under Section 409A of the Internal Revenue
Code of 1986, as amended (and any related regulations or other pronouncements
thereunder) ("the Deferred Compensation Tax Rules"), any of the payments or
benefits that Employee is entitled to under the terms of this Agreement (or any
other nonqualified deferred compensation plan or arrangement maintained by
SEAMLESS in which Employee participates) may not be made at the time
contemplated by the terms hereof or thereof, as the case may be, without causing
Employee to be subject to tax under the Deferred Compensation Tax Rules,
SEAMLESS shall, in lieu of providing such payment or benefit when otherwise due
under this Agreement (or any other nonqualified deferred compensation plan or
arrangement maintained by SEAMLESS in which Employee participates), instead
provide such payment or benefit on the first day on which such provision would
not

7

 

--------------------------------------------------------------------------------

 

 

result in Employee incurring any tax liability under the Deferred Compensation
Tax Rules; which day, if Employee is a "specified employee" within the meaning
of the Deferred Compensation Tax Rules, shall be the first day following the
six-month period beginning on the date of Employee's termination of employment;
provided, further, that to the extent that the amount of payments due under
Article 6.A are not subject to the Deferred Compensation Tax Rules by virtue of
the application of Treas. Reg. Sec. l .409A-1 (b)(9)(iii)(A) or another
applicable exemption, such payments shall not be subject to such six-month
delay. In the event that any payments or benefits that SEAMLESS would otherwise
be required to provide under this Agreement (or any other nonqualified deferred
compensation plan or arrangement maintained by SEAMLESS in which Employee
participates) cannot be provided in the manner contemplated herein without
subjecting Employee to tax under the Deferred Tax Rules, SEAMLESS shall provide
such intended payments or benefits to Employee in an alternative manner that
conveys an equivalent economic benefit to Employee as soon as practicable as may
otherwise be permitted under the Deferred Compensation Tax Rules. In addition to
the foregoing, for purposes of the Deferred Compensation Tax Rules, each payment
made under this Agreement (including, without limitation, each installment
payment due under Article 6.A) shall be designated as a "separate payment"
within the meaning of the Deferred Compensation Tax Rules. 

 

G.

The terms of this Agreement shall be governed by the laws of the State of New
York, without regard to conflicts of laws principles thereof. For purposes of
any action or proceeding, Employee irrevocably submits to the non-exclusive
jurisdiction of the courts of New York and the courts of the United States of
America located in New York for the purpose of any judicial proceeding arising
out of or relating to this Agreement, and acknowledges that the designated fora
have a reasonable relation to the Agreement and to the parties' relationship
with one another. Notwithstanding the provisions of this Article 8.G, SEAMLESS
may, in its discretion, bring an action or special proceeding in any court of
competent jurisdiction for the purpose of seeking temporary or preliminary
relief pending resolution of a dispute.

 

 

H.

Employee expressly consents to the application of Article 8.G to any judicial
action or proceeding arising out of or relating to this Agreement. SEAMLESS
shall have the right to serve legal process upon Employee in any manner
permitted by law. SEAMLESS may deliver any notice to Employee pursuant to this
Agreement by sending such notice to the most recent address on file for the
Employee.

 

 

I.

Employee hereby waives, to the fullest extent permitted by applicable law, any
objection that Employee now or hereafter may have to personal jurisdiction or to
the laying of venue of any action or proceeding brought in any court referenced
in Article 8.G and hereby agrees not to plead or claim the same.

 

 

J.

Notwithstanding any other provision of this Agreement, SEAMLESS may, to the
extent required by law, withhold applicable federal, state and local income and
other taxes from any payments due to Employee hereunder.

 

 

K.

This Agreement shall be binding upon, inure to the benefit of and be enforceable
by the Company and

8

 

--------------------------------------------------------------------------------

 

 

Employee, and their respective heirs, legal representatives, successors and
assigns. Employee acknowledges and agrees that this Agreement, including its
provisions on post-employment restrictions, is specifically assignable by
SEAMLESS. Employee hereby consents to such future assignment and agrees not to
challenge the validity of such future assignment. 

 

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be signed.

 

 

 

 

 

 

 

SEAMLESS NORTH AMERICA, LLC

 

 

 

 

 

 

 

Date:

 

 

By:

/s/ Jonathan H. Zabusky

 

 

 

 

 

Jonathan H. Zabusky

 

 

 

 

 

 

 

Date:

5/17/12

 

By:

/s/ Margo Drucker

 

 

 

 

 

Margo Drucker

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

--------------------------------------------------------------------------------

 

Schedule 1

 

Prior Works*

 

 

[g201602252236300954113.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[g201602252236301114115.jpg]

 

•

If no Prior Works are listed, Employee certifies that there are none.

 

10

 